--------------------------------------------------------------------------------

Exhibit 10.6


 
HERSHA HOSPITALITY TRUST
 
Stock Award Agreement
 
THIS AGREEMENT, dated as of April 18, 2012, between HERSHA HOSPITALITY TRUST, a
Maryland real estate investment trust (the “Company”), and _________________
(“Participant”), is made pursuant to (i) the terms of the Company’s 2012 Equity
Incentive Plan (the “Plan”) and (ii) Section 4(c) of that certain Second Amended
and Restated Employment Agreement, of even date herewith, by and between the
Company and the Participant (the “Employment Agreement”).  Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Plan.  To the extent the terms of this Agreement conflict with the terms of
the Plan, the terms of the Plan shall control.
 
1.   Grant of Stock Award.  Pursuant to the Plan, on April 18, 2012 (the “Date
of Grant”), the Company granted Participant a Stock Award with respect to
_______ Class A common shares of beneficial interest (the “Shares”), subject to
the terms and conditions of the Plan and subject further to the terms and
conditions set forth herein.
 
2.   Restrictions.  Except as provided in paragraphs 3, 4 and 5, the Shares are
nontransferable and subject to a substantial risk of forfeiture.  The Shares
shall become transferable and nonforfeitable (“Vested”) to the extent that the
requirements of paragraphs 3, 4 or 5 are satisfied.
 
3.   Vesting During Employment.  On each of June 1, 2015, June 1, 2016 and June
1, 2016 (each a “Vesting Date”) _______ Shares (or the number of un-Vested
Shares under this Stock Award on such date, whichever is less) shall become
Vested if Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the applicable Vesting Date.
 
4.   Termination Without Cause.
 
                              (a)           Any outstanding Shares that have not
previously become Vested shall be Vested as of the date that Participant’s
employment with the Company and its Affiliates is terminated (i) by the Company
or an Affiliate for any reason other than Cause, (ii) on account of
Participant’s death or (iii) on account of Participant’s Disability.
 
                              (b)           For purposes of this Agreement, the
term “Cause” shall have the meaning ascribed to such term in the Employment
Agreement.
 
                              (c)           For purposes of this Agreement, the
term “Disability” means that Participant is entitled to benefits under a
long-term disability insurance policy or plan maintained by the Company or an
Affiliate or, if there is no such policy or plan in effect, “Disability” means
that Participant is totally and permanently disabled within the meaning of
Section 22(e)(3) of the Code.
 
5.   Change in Control.  Any outstanding Shares that have not previously become
Vested shall be Vested as of a Control Change Date.
 
 
1

--------------------------------------------------------------------------------

 
 
6.   Forfeiture of Shares.  Any Shares that have not Vested in accordance with
paragraph 3, 4 or 5 on or before Participant’s termination of employment shall
be forfeited on the date that Participant’s employment with the Company and its
Affiliates terminates or is terminated for any reason.  Participant shall have
no further right or interest in any Shares that are forfeited in accordance with
the preceding sentence.
 
7.   Custody of Certificates.  Custody of stock certificates evidencing the
Shares shall be retained by the Company so long as the Shares are not
Vested.  The Company shall deliver to Participant stock certificates evidencing
any Vested Shares as soon as practicable after the Shares become Vested.
 
8.   Stock Power.  Participant hereby appoints the Company’s President and the
Company’s Chief Financial Officer as Participant’s attorneys-in-fact with full
power and authority in Participant’s name to assign and convey to the Company
any Shares that are forfeited in accordance with paragraph 6.
 
9.   Shareholder Rights.  Participant will have the right to receive dividends
on and to vote the Shares on and after the Date of Grant and prior to their
forfeiture under paragraph 6.
 
                10.         No Right to Continued Employment.  This Agreement
does not confer upon Participant any right with respect to continuance of
employment by the Company or an Affiliate, nor shall it interfere in any way
with the right of the Company or an Affiliate to terminate Participant’s
employment at any time.
 
                11.         Change in Capital Structure.  In accordance with the
terms of the Plan, the terms of this Stock Award shall be adjusted as the Board
determines is equitably required in the event the Company effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares or
other similar changes in capitalization.
 
12.         Governing Law.  This Agreement shall be governed by the laws of the
State of Maryland (other than any choice-of-law provisions that would require
the application of the laws of a State other than the State of Maryland).
 
13.         Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date of grant and the provisions of this Agreement,
the provisions of the Plan shall govern.  All reference herein to the Plan shall
mean the Plan as in effect on the Award Date.
 
14.         Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to Participant and agrees to be bound
by all the terms and provisions thereof.
 
15.         Binding Effect.  Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.
 
[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.
 

 
HERSHA HOSPITALITY TRUST
         
 
By:
                Name                Title           

 

         PARTICIPANT  
 
                               

 
 
  3

--------------------------------------------------------------------------------